ADAMS, Circuit Judge,
dissenting.
The Federal Youth Corrections Act (YCA) sets forth certain mandatory conditions of confinement and treatment for youth offenders sentenced pursuant to the Act. In particular, youth offenders serving a YCA sentence “[are] at all times to be confined away from the corruptive influence of adult criminals,” United States ex rel. Dancy v. Arnold, 572 F.2d 107, 113 (1978). Nevertheless, the majority decides on this appeal that the Bureau of Prisons is not bound to comply with the Act’s mandate in the case of a youth offender who receives a consecutive adult sentence while serving his YCA sentence. Because I perceive no justification for this judicially-fashioned amendment to the Act, and because I believe that the result reached by the majority is contrary to both the purpose of the Act and traditional sentencing doctrine, I respectfully dissent.
I.
In 1974, Richard Thompson, at the age of seventeen, was convicted in federal court of assault with intent to rape on a federal reservation. The trial judge imposed on Thompson an eight year sentence pursuant to § 5010(c) of the Federal Youth Corrections Act (YCA), 18 U.S.C. § 5010(c). § 5011 of the Act, 18 U.S.C. § 5011, expressly provides that committed youth offenders “shall undergo treatment in [secure] institutions . . . [which] shall be used only for treatment of committed youth offenders.” For reasons that are unclear, however, Thompson was not confined in such an institution nor did he receive the type of treatment prescribed by the Act. Three years later, in 1977, while incarcerated in the Federal Correctional Institution at Lompoc, California, he was convicted in federal court of first degree murder and sentenced as an adult to serve a term of life imprisonment upon completion of his YCA sentence. Thompson was immediately transferred to the United States Penitentiary at Lewisburg, Pennsylvania, where he was incarcerated in the general adult prisoner population.
Thompson thereupon filed a petition for a writ of habeas corpus. In it, he alleged that he was entitled to youth offender treatment until the completion of his YCA sentence, at which time his consecutive adult sentence would begin, and, therefore, that his imprisonment in the general adult population at Lewisburg was illegal. Adopting the report of a United States Magistrate, the United States District Court for the Middle District of Pennsylvania granted Thompson’s petition and ordered him transferred to an institution where he would receive the kind of treatment prescribed by the Act, for the duration of his YCA sentence. Appellants, Norman Carlson, Director, United States Bureau of Prisons, and Charles Fenton, Warden, United States Penitentiary, Lewisburg, Pennsylvania, appealed from the order of the district court. The majority now reverses that order and holds that the Bureau of Prisons may confine Thompson in an adult prisoner population for the duration of his YCA sentence.
II.
The YCA was specially designed to improve the treatment of youths convicted in federal courts between the vulnerable ages of 16 and 22, a time “when special factors operate[] to produce habitual criminals.” Dorszynski v. United States, 418 U.S. 424, 433, 94 S.Ct. 3042, 3048, 41 L.Ed.2d 855 (1974). The ultimate goal of the Act, according to the Supreme Court, is the rehabilitation of youth offenders. Id. To this end, the Act provides the sentencing judge with “a wide variety of sentencing options to ensure that youth offenders receive treatment commensurate with their individual needs for correction and rehabilitation and society’s need for protection from antisocial youths.” United States ex rel. Dancy v. Arnold, 572 F.2d at 110 (1978).
*424If the sentencing judge is of the opinion that commitment is unnecessary, he may place the youth offender on probation, 18 U.S.C. § 5010(a). Alternatively, the court may, in lieu of the penalty otherwise provided by law, sentence a youth offender to the custody of the Attorney General for treatment and supervision for not more than four years, with an additional period of probation, or until discharged by the United States Parole Commission, 18 U.S.C. §§ 5010(b), 5017(c). If the court finds that the youth offender may not be able to derive maximum benefit from such treatment within this time, it may sentence the offender for any further period authorized by law for the offense in question, or until discharged by the Commission, 18 U.S.C. §§ 5010(c), 5017(c). “The decision whether a youth convicted of a crime should be accorded YCA treatment or sentenced as an adult,” as we observed in United States ex rel. Dancy v. Arnold, 572 F.2d at 110 (1978), “is placed ultimately in the hands of the sentencing judge.” If the sentencing judge expressly finds that the youth offender will not derive benefit from the treatment contemplated by the YCA, he then may sentence the offender under any other applicable penalty provision.
An important feature of the regime established by the Act is that once a youth offender is committed for treatment, execution of sentence is to fit the person, not the crime for which the offender is convicted. Dorszynski, 418 U.S. at 434, 94 S.Ct. at 3048. As a result, youth offenders may in some circumstances be sentenced under the YCA to a longer term of confinement than could an adult convicted of the same offense. We have joined other courts of appeals in upholding the constitutionality of permitting youths to receive YCA sentences that are longer than those to which adults would be subject, however, on the ground that a sentence to the custody of the Attorney General for YCA supervision and treatment is essentially and significantly different from an ordinary prison sentence. See Brisco v. United States, 368 F.2d 214, 215 (3d Cir. 1966); Rogers v. United States, 326 F.2d 56 (10th Cir. 1963); Cunningham v. United States, 256 F.2d 467, 472 (5th Cir. 1958). As we declared in Dancy, “the basic theory of the Act is rehabilitation and in a sense this rehabilitation may be regarded as comprising the quid pro quo for a longer confinement but under different conditions and terms than a defendant would undergo in an ordinary prison.” 572 F.2d at 111 (quoting Carter v. United States, 306 F.2d 283, 285 (opinion of Burger, J.) (D.C.Cir. 1962).
III.
The only sentence presently being served by Richard Thompson was imposed pursuant to the YCA. Section 5011 of that statute clearly provides that youth offenders sentenced and confined pursuant to the Act “shall be segregated from other offenders” in “institutions . . . that will provide the essential varieties of treatment” contemplated by the Act, 18 U.S.C. § 5011. See United States ex rel. Dancy v. Arnold, 572 F.2d at 107. The Supreme Court has recently reiterated that “[t]he starting point in every case involving the construction of a statute is the language itself,” International Brotherhood of Teamsters v. Daniel, 439 U.S. 551, 558, 99 S.Ct. 790, 795, 58 L.Ed.2d 808 (1979) (quoting Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 726, 95 S.Ct. 1917, 1920, 44 L.Ed.2d 539 (1975) (Powell, J. concurring)). And, as the majority recognizes, nothing in either the YCA’s provisions or its legislative history suggests that the imposition of a consecutive sentence could supply the predicate for modifying the terms of an offender’s prior commitment under the Act.1 Moreover, again as the majority itself points out, the Supreme Court has described the YCA as “the most comprehensive federal statute *425concerned with sentencing,” Dorszynski, 418 U.S. at 432, 94 S.Ct. at 3047.
Despite all this, the majority declines to affirm the order directing that Thompson be confined apart from adult prisoners, in accordance with the treatment prescribed under the Act, for the duration of his YCA sentence. Contending that “the issue presented by this factual situation was not in the contemplation of Congress when it enacted the YCA,” the majority professes not to be bound by the plain directive of § 5011. Then, having elected to “fill in the interstices” that it perceives to exist in this most comprehensive statute, the majority concludes instead that the Bureau of Prisons is not required to confine youth offenders in accordance with the terms of their YCA sentences once they have received a regular adult sentence that is to be served consecutively. In support of this decision, the majority advances what appear to be two separate arguments.
A.
The more extensive of these arguments contains three essential steps. First, the majority asserts that “it would not be inconsistent with the statutory scheme to hold that a judicial reevaluation of the continued benefit of commitment as a YCA offender is permissible when such a re-evaluation is triggered by the offender’s own commission of a crime.” Next, it assumes that the second sentencing judge’s finding — that Thompson would not benefit from YCA treatment — also constituted a judicial determination that Thompson would derive no benefit from continued service of his original YCA sentence under the prescribed conditions of treatment. Then, on the basis of this purported “judicial reevaluation in light of currently available information” by the second sentencing judge, the majority concludes that the Bureau of Prisons can return Thompson to an adult prison for the remainder of his YCA sentence.
As I see it, this line of reasoning contains a number of serious flaws. To begin with, there is nothing in the record to support the suggestion that the second sentencing judge’s determination — that Thompson would not benefit from YCA treatment— was also a finding that continued service of the original sentence under the YCA conditions is no longer beneficial. On the contrary, the second sentencing judge made no reference whatsoever to the fact that Thompson was, at the time of sentencing, serving a separate and previously imposed YCA sentence.2 And although it is reasonable to assume that the second sentencing judge was aware that Thompson was then serving a YCA sentence, it also is likely that the judge’s attention was focused on the question whether, upon completion of this YCA sentence, Thompson would derive benefit from further YCA treatment. This is so, since this was the precise question before the second judge.
Even if it is assumed arguendo that the second sentencing judge did make a finding regarding the continued benefit to Thompson of YCA treatment during his initial sentence, however, there is absolutely no statutory basis for permitting a second sentencing judge to reevaluate the continued benefit to a youth offender of treatment under a YCA sentence imposed previously by a different trial judge for an entirely separate offense. The majority argues in support of this conclusion that “the YCA statute itself expressly recognized that there can be judicial reevaluation during the service of a YCA sentence.” To buttress this assertion, the majority relies on the statutory provision that “[njothing in this chapter shall limit or affect the power of any court to suspend the imposition or execution of any sentence . . ,” 18 *426U.S.C. § 5023. But this provision simply makes clear that the YCA was not meant to limit or affect any already existing power of a court regarding suspended sentences and probation. There is not a word in the legislation about augmenting sentences or about having a second judge in any way change them. Indeed, the majority’s construction of the Act is devoid of support in either the statutory provisions or the legislative history. As a result, the only justification the majority can muster for the type of judicial reevaluation it condones is that the YCA does not specifically prohibit such a scheme. I think it may fairly be presumed, however, that if Congress — in enacting “the most comprehensive federal statute concerned with sentencing” — had intended this sort of reconsideration of YCA sentences, it would have said so.3
Not only is the majority’s construction unsupported by any language in the statute, it is also at variance with traditional sentencing doctrine, clear congressional intent, and the opinion of the Supreme Court in Dorszynski. As the Court specifically determined, “[t]he intent of Congress [in enacting the YCA] was in accord with long-established authority in the United States vesting the sentencing function exclusively in the trial court,” 418 U.S. at 440, 94 S.Ct. at 3051. Noting that, because the Act was the product of studies made by a committee of federal judges, the views of the Act’s sponsors were “of particular importance” with regard to the Act’s effect on the sentencing discretion of trial judges, the Court concluded that “they uniformly support the view that the Act was intended to preserve the unfettered sentencing discretion of federal district judges,” 418 U.S. 424, 94 S.Ct. 3042, 41 L.Ed.2d 855. Accordingly, the Supreme Court held “that the discretion vested in a district judge under [the Act] is essentially the same as the traditional discretion vested in the [sentencing] court,” 418 U.S. at 442, 94 S.Ct. at 3052.
The Supreme Court then pointed out that it is a firmly settled rule of federal criminal practice that no other judicial body may review or exercise control over a sentence imposed by a trial court, so long as that sentence is within the limits allowed by statute and the Constitution, 418 U.S. at 440-41, 94 S.Ct. at 3051.4 A sentencing judge’s exercise of discretion, absent an abuse, is not subject to challenge. And, quite clearly in the view of the Supreme Court at least, “the Act was meant to enlarge, not restrict, the sentencing options of federal trial courts in order to ‘promote the rehabilitation of [youth offenders] who in the opinion of the sentencing judge, show promise of becoming useful *427citizens . . 418 U.S. at 436, 94 S.Ct. at 3049, (quoting in part, with emphasis added) H.R.Rep.No. 2979, Cong.Sess. 1. The conclusion that the imposition of an adult sentence by one judge would preclude YCA treatment under the sentence of another, however, as the District of Columbia Court of Appeals has recently declared, is “clearly inconsistent with the purpose of the Act ‘to add to the array of sentencing options previously available’ to sentencing judges,” Johnson v. United States, 391 A.2d 1383, 1384 (1978) (quoting in part Dorszyn-ski, 418 U.S. at 433, 94 S.Ct. at 3048). Indeed, the majority’s approach effectively denies what that court called “an essential prerequisite” to the sentencing judge’s determination whether a defendant will benefit from YCA treatment: namely, “that each sentencing judge exercise his own discretion, a discretion which cannot be delegated,” 391 A.2d 1383, 1384 (1978).5 Like the Supreme Court, but unlike the majority, I do not believe we should “assume Congress to have intended such a departure from well-established doctrine without a clear expression to disavow it,” Dorszynski, 418 U.S. at 441, 94 S.Ct. at 3052.
Of additional concern, the majority’s construction of the YCA raises serious constitutional questions.6 As already indicated, constitutional challenges to the practice of permitting youth offenders to be confined under the YCA for longer periods than they would otherwise be subject to have been rejected repeatedly because “such confinement cannot be equated with incarceration in an ordinary prison,” Carter v. United States, 306 F.2d at 285. But under the majority’s interpretation, youth offenders in some cases possibly will be subject to incarceration in an ordinary prison for longer periods than those to which adult offenders convicted of the same offense would be subject. Equally serious, although the question has not been raised by the appel-lee, the majority’s decision appears to pose an issue of double jeopardy. For its effect is to permit a second judge — one who happens to be imposing a subsequent sentence on the offender for an entirely separate offense — to substitute a different and more severe sentence for the prior sentence imposed by the youth offender’s first trial judge.
B.
The second principal argument advanced by the majority in support of its decision is less elaborate. Essentially, the majority asserts that Thompson’s completion of his original YCA sentence under the conditions prescribed by the YCA “would lead to a futile result.” Inasmuch as a youth offender “destined to serve a subsequent adult sentence will not be spared association with adult criminals,” the majority reasons, no useful purpose would be served by the continued segregation of such an offender from the general prison population. As a result, the majority concludes that once a youth offender serving a YCA sentence receives an adult sentence to be served consecutively, the Bureau of Prisons can confine him within the general population of a federal penitentiary for the duration of his YCA sentence.
It is of course true, as the Court of Appeals for the Tenth Circuit has recognized in rejecting an argument similar to the majority’s, that “the rehabilitative potential afforded by commitment to a youth corrections center might be lessened by a subsequently imposed consecutive sentence,” Nast v. United States, 415 F.2d 338, 340 *428(10th Cir. 1969). On the other hand, it may be that a youth who goes through a period of treatment in a youth correction center would be less susceptible to the influences of hardened criminals during his subsequent confinement than one not so treated. This might be so if one accepts the motivating assumption, which was central to the enactment of the statute, that an offender is more susceptible to corrective treatment and rehabilitation as a “youth” than in later years, Dorszynski, 418 U.S. at 432-33, 94 S.Ct. at 3047-48.
In any event, “[T]hese are peculiarly questions of legislative policy.” Dorszynski, 418 U.S. at 442, 94 S.Ct. at 3052 (quoting Gore v. United States, 357 U.S. 386, 393, 78 S.Ct. 1280, 1284, 2 L.Ed.2d 1405 (1958)). Accordingly, whatever the relative merits of such arguments, I agree with the Tenth Circuit that “the problem raised by appellant is for such legislative consideration as it might enlist, rather than one to be solved as appellant presses upon this court,” Nast v. United States, 415 F.2d at 340. If, as the majority believes, the statute as drafted is thought inadequate or unwise, “the remedy,” to quote the Supreme Court, “must be afforded by act of Congress, not by judicial legislation under the guise of construction,” Dorszynski, 418 U.S. at 442, 94 S.Ct. at 3052 (quoting Blockburger v. United States, 284 U.S. 299, 305, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932)).
IV.
In sum, I am unpersuaded that the arguments advanced by the majority justify the conclusion that the Bureau of Prisons is not bound to comply with the YCA’s mandate in the case of a youth offender who receives a consecutive adult sentence while serving his YCA sentence. In the absence of any indication to the contrary, in either the statutory language or the legislative history, I would affirm the judgment of the district court ordering that Thompson be treated in accordance with YCA for the duration of his sentence under that Act.

. Indeed, as the Tenth Circuit has expressly held, the imposition of a consecutive sentence for a separate and subsequent and entirely separate offense is entirely consistent with an earlier commitment under the YCA: “Neither is in statutory or constitutional conflict with the other.” Nast v. United States, 415 F.2d 338, 340 (10th Cir. 1969); see Roddy v. United States, 509 F.2d 1145, 1147 (10th Cir. 1973).


. The entire sentencing order of the second judge provided:
The Court finds that the defendant was 20 years of age at the date of conviction, but will not derive benefit under 18 U.S.C. 5010(b) or (c) of the Federal Youth Corrections Act as a Youth Offender, accordingly, IT IS ADJUDGED that the defendant is hereby committed to the custody of the Attorney General or his authorized representative for imprisonment for the period of his natural life, i. e., life imprisonment, and said sentence shall be and run consecutively to all other sentences the defendant is now serving.


. As the majority recognizes, the interpretation of the YCA it adopts today is significantly different from that urged by the appellants in this case. They requested that we construe the Act “so as to permit the Bureau of Prisons to exercise its discretion regarding the institution and conditions of confinement best suited for prisoners serving YCA sentences who also have regular adult sentences yet to be served.” The majority feels constrained to reject this argument specifically because “there is no language in the Act authorizing” such a practice and thus no statutory basis for it. But then, despite the similar absence of any language in the Act authorizing a judicial reevaluation of the continued benefit to a youth offender from YCA treatment, the majority establishes such a procedure on the ground that “it would not be inconsistent with the statutory scheme.” Given the comprehensive nature of the statute in question, however, the absence of such a provision does not support, indeed it argues against, the exception to the Act fashioned by the majority.


. The Supreme Court also stated:
“At present the United States is the only nation in the free world where one judge can determine conclusively, decisively and finally the minimum period of time a defendant must remain in prison, without being subject to any review of his determination.” Symposium, Appellate Review of Sentences, 32 F.R.D. 257, 260-261 [Statement of Kaufman, J.] (1962).
Professor Sanford H. Kadish also notes that in the United States, the “discretion of the judge ... in [sentencing] matters is virtually free of substantive control or guidance,” Kadish, Legal Norm and Discretion in the Police and Sentencing Processes, 75 Harv.L.Rev. 904, 916 (1962). We are unwilling to ascribe to the Congress an intent to import, sub silentio, sentencing doctrine contrary to traditional powers of sentencing judges.
418 U.S. at 440 n. 14, 94 S.Ct. at 3051 n. 14.


. That two sentencing judges, in the independent exercise of their discretion, reach divergent conclusions “does not invalidate either conclusion, for ‘the [Youth Corrections] Act was intended to preserve the unfettered sentencing discretion of [sentencing] judges,” Johnson v. United States, 391 A.2d 1383, 1384 (D.C.1978).


. In N.L.R.B. v. The Catholic Bishops of Chicago, 440 U.S. 490, 99 S.Ct. 1313, 59 L.Ed.2d 533 (1979), the Supreme Court expressly declined to construe congressional legislation in a manner that could in turn call upon the Court to resolve difficult and sensitive constitutional questions. As the Court declared: “an Act of Congress ought not be construed to violate the Constitution if any other possible construction remains available,” id. at 500, 99 S.Ct. at 1318. See The Charming Betsy, 2 Cranch (6 U.S.) 64, 118, 2 L.Ed. 208 (1804).